J. A26032/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: P.N.                :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
APPEAL OF: P.N.,                        :
                                        :          No. 683 MDA 2015
                        Appellant       :


                Appeal from the Order Entered March 18, 2015,
                in the Court of Common Pleas of Centre County
                         Civil Division at No. 2015-718


BEFORE: FORD ELLIOTT, P.J.E., WECHT AND PLATT,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED OCTOBER 30, 2015

        Appellant, P.N.,1 appeals from the trial court’s order denying his

petition for review of certification for involuntary inpatient mental health

treatment. We affirm.

        On February 19, 2015, a warrant was issued against appellant to

compel his examination and need for psychiatric treatment under the Mental

Health Procedures Act (“MHPA”).2 An application to extend his involuntary

treatment for a period not to exceed 20 days was filed with the trial court on

February 20, 2015.    After a hearing on February 23, 2015, appellant was




* Retired Senior Judge assigned to the Superior Court.
1
  Mindful of the sensitive nature of the case, we have amended the case
caption to utilize only the initials of appellant.
2
    50 P.S. §§ 7101-7503.
J. A26032/15


committed for a period not to exceed 20 days.3       On March 12, 2015, an

application to extend his involuntary treatment for a period not to exceed

90 days was filed.    Following a hearing on March 13, 2015, the Mental

Health Review Officer (“MHRO”) filed a report with the trial court

recommending the extension of the involuntary treatment.

      On March 18, 2015, the trial court entered an order committing

appellant to inpatient treatment at SCI-Rockview Mental Health Unit or other

facility approved by his treatment team and the Pennsylvania Department of

Corrections for a period not to exceed 90 days. (Docket #11.) Appellant

timely sought a petition for review of his certification for involuntary

treatment.   The petition was denied on March 27, 2015, prompting the

instant appeal.4 Appellant was ordered to file a concise statement of errors

complained of on appeal, and he timely complied.


3
  According to the February 23, 2015 Report of the Mental Health Review
Officer, appellant is serving a sentence of 15 years to 40 years’ incarceration
after having been convicted of third degree murder on December 16, 2011.
While serving his sentence, appellant charged another inmate resulting in a
broken arm. Appellant has a diagnosis of schizophrenia and post-traumatic
stress disorder; appellant exhibits paranoia; appellant indicated that he
sometimes hears voices; appellant has been prescribed benedryl and prolixin
and has been non-compliant with the medication and has shown no
improvement. The Report also found appellant continues to be a danger to
others and that if treatment is not afforded him under the MHPA within
30 days, he would likely injure or kill others. (Docket #2).
4
  Although appellant’s period of commitment has expired, this appeal is not
moot because involuntary commitment affects an important liberty interest,
and because by their nature, involuntary commitment orders expire before
appellate review is possible. See In re Woodside, 699 A.2d 1293, 1296
(Pa.Super. 1997).


                                     -2-
J. A26032/15


      Appellant raises one issue for our consideration:

            I.     WHETHER THE LOWER COURT WAS REQUIRED
                   TO DISCHARGE [APPELLANT] FOLLOWING ITS
                   FAILURE TO ABIDE BY ITS STATUTORY
                   REQUIREMENT TO RENDER A DECISION
                   WITHIN 48 HOURS OF THE CLOSE OF THE
                   EVIDENCE?

Appellant’s brief at 4.

      This question presents an issue of law, and as such, “our standard of

review is de novo and our scope of review is plenary.” AAA Mid-Atlantic

Ins. Co. v. Ryan, 84 A.3d 626, 631 (Pa. 2014).                   Appellant is not

challenging the sufficiency of the evidence to support the order certifying

him for involuntary inpatient mental health treatment.           Rather, appellant

argues the trial court erred in filing a commitment order more than 48 hours

after the close of the evidentiary hearing in contravention of 50 P.S.

§ 7304(e)(7).

      We note that the MHPA, 50 P.S. § 7101 et seq., provides:

            § 7304. Court-ordered involuntary treatment
            not to exceed ninety days

            (a)    Persons for Whom Application May
                   be Made.--(1) A person who is severely
                   mentally disabled and in need of
                   treatment, . . . may be made subject to
                   court-ordered    involuntary     treatment
                   upon a determination of clear and
                   present danger under section 301(b)(1)
                   (serious bodily harm to others), or
                   section 301(b)(2)(i) (inability to care for
                   himself, creating a danger of death or
                   serious harm to himself), or 301(b)(2)(ii)



                                      -3-
J. A26032/15


                 (attempted suicide),      or   301(b)(2)(iii)
                 (self-mutilation).

                 (2)   Where a petition is filed for a
                       person already subject to
                       involuntary     treatment,     it
                       shall     be    sufficient    to
                       represent, and upon hearing
                       to    reestablish,    that   the
                       conduct originally required by
                       section 301 in fact occurred,
                       and     that    his    condition
                       continues to evidence a clear
                       and     present     danger    to
                       himself or others. In such
                       event, it shall         not be
                       necessary     to     show    the
                       reoccurrence of dangerous
                       conduct, either harmful or
                       debilitating, within the past
                       30 days.

          (b)    Procedures for Initiating Court-
                 ordered Involuntary Treatment for
                 Persons      Already       Subject    to
                 Involuntary Treatment.--(1) Petition
                 for court-ordered involuntary treatment
                 for persons already subject to treatment
                 under sections 303, 304 and 305 may be
                 made by the county administrator or the
                 director of the facility to the court of
                 common pleas.

          ....

                 (5)   Treatment shall be permitted
                       to be maintained pending the
                       determination of the petition.

          ....

          (e)    Hearings of Petition for Court-order
                 Involuntary Treatment.--A hearing on
                 a petition for court-ordered involuntary


                                     -4-
J. A26032/15


                   treatment shall be conducted according
                   to the following:

            ....

                   (7)   A decision shall be rendered
                         within 48 hours after the
                         close of evidence.

50 P.S. § 7304 (a)(2), (b)(5), and (e)(7) (internal footnotes omitted).

      In rebutting appellant’s claim of error, the trial court explained:

                  Pursuant to 50 Pa.C.S.A. §7304(e)(7), a
            decision on a petition for court-ordered involuntary
            treatment must be rendered within 48 hours after
            the close of evidence. Appellant’s hearing before the
            Mental Health Review Officer took place on March 13,
            2015, a Friday. On March 18, 2015, a Wednesday,
            this Court entered an order regarding Appellant’s
            commitment.

                  While a strict interpretation of subsection (e)
            requires this Court’s decision to have been filed by
            March 17, 2015, a Tuesday, the Honorable Superior
            Court “has categorically rejected a mechanical
            interpretation of the MHPA.” In re: W.A., 91 A.3d
702, 704 (Pa.Super. 2014), citing In re S.L.W., 698
A.2d 90 (Pa.Super. 1997). The Court explained that

                   [o]ne of the goals of the Mental Health
                   Procedures Act is to protect the due
                   process interests of the patient who loses
                   his or her liberty by being committed to
                   an institution.      Protection of those
                   interests requires fundamental fairness
                   to the patient and respect for the
                   patient’s   dignity    and    individuality.
                   Achieving this standard requires common
                   sense application of statutory provisions,
                   not mechanical application. A distinction
                   must be made between those standards
                   that directly affect the due process and



                                      -5-
J. A26032/15


                  liberty interests of the patient and those
                  that do not.

                  Due process “is not a technical conception with
            a fixed content unrelated to time, place, and
            circumstances.” Id. Rather, “due process is flexible
            and calls for such procedural protections as the
            particular situation demands.”     Id.   The Mental
            Health Procedures Act must be construed in a
            common-sense, non-mechanical manner so as to
            protect the due process rights of the committee and
            to ensure mental health professionals can provide
            proper treatment to those in their care. See In re
            S.L.W., 698 A.2d 90 (Pa.Super. 1997). Appellant’s
            due process rights or liberty interests were not
            violated by the filing of the order one day past the
            48-hour deadline under subsection (e). Adherence
            to a strict enforcement of the 48-hour time limit
            would have deprived Appellant of necessary care.

Trial court opinion, 5/11/15 at 2.   Based on our review of the record and

applicable jurisprudence, we agree with the trial court.

      Appellant cites In re J.S., 739 A.2d 1068 (Pa.Super. 1999), for its

holding that the failure to timely file the commitment order requires the

order be vacated.   (Appellant’s brief at 11). Appellant points out the trial

court acknowledged that the order was not filed within the time limits

prescribed by the MHPA. Appellant goes on to argue the trial court’s reliance

on In re S.L.W., supra, and In the Interest of W.A., supra, to excuse

the delay was in error. We disagree.

      In In re J.S., the panel was addressing § 7303 and not § 7304, which

is the relevant section in the case sub judice. The In re J.S. court laid out

the issue as follows:



                                     -6-
J. A26032/15


            The quandary that exists here for our question is
            posed with reference to § 7303 as to the time within
            which a judicial determination must be made as to
            the detention or release of a mental patient. The
            Mental Health Procedures Act (MHPA) provides that
            under § 7304, the Judge or the mental health review
            officer must decide within forty-eight (48) hours of
            the Master’s decision whether to continue the
            patient’s stay in the hospital or to release him or her
            from the hospital. However, § 7303 has no time
            specifically set forth within which a judicial review
            must be made as to the time of stay or release.
            Since J.S. was committed under the twenty (20) day
            stay provision, the question here is whether there is
            a need to determine what time is fair within which a
            judge must make a review determination of the
            patient’s status, either that he be detained or
            otherwise released, especially when his twenty (20)
            day stay is such a short term.

In re J.S., 739 A.2d at 1069. The J.S. court went on to apply the 48-hour

time frame of § 7304; specifically holding,

            we see no logic in absence of legislative direction
            that a prompt judicial decision should not be made
            within 48 hours after the review hearing regarding
            the findings of the mental health Master, if not
            sooner. By setting this time test in § 7303 we see
            no disruption in the total view and endeavor sought
            by the legislature to fix a time for judicial review
            which can be fairly applied in the interest of the
            designated mental health agency and the patient.

Id. at 1070.

      Fifteen years later in In the Interest of W.A., a panel of this court

addressed the In re J.S. decision.         The specific argument in In the

Interest of W.A. is the same argument posed instantly; i.e., whether the




                                     -7-
J. A26032/15


failure to comply with the 48-hour timeframe of § 7304 required the reversal

of appellant’s commitment. The court explained:

           W.A. relies on In re J.S., 739 A.2d 1068 (Pa.Super.
           1999), to argue that the failure to comply with the
           timeframe mandates the reversal of his commitment
           order and his discharge. In In re J.S., the panel
           took the 48–hour timeframe for the trial court to
           render a decision in Section 304 and grafted it onto
           Section 303, which failed to provide a timeframe for
           a judicial determination. See id., at 1070. The
           panel, without citing In re S.L.W. and its directive
           to utilize a common sense, non-mechanical approach
           in construing provisions of the MHPA, then held that
           the failure of the trial court to render a decision in
           that 48–hour period required reversal of the
           commitment order. The establishment of this bright
           line rule was in direct conflict with a prior case and
           we decline to follow it.

                 Further, the bright line rule ignores the
                 difficult reality presented in these cases.
                 The “balanced approach” articulated in
                 In re S.L.W., which requires the MHPA
                 to be construed in a common sense,
                 non-mechanical manner is better suited
                 to protect the due process rights of the
                 involuntarily committed person and
                 ensure      that    the    mental    health
                 professionals provide proper treatment
                 to those in their care.

In the Interest of W.A., 91 A.3d at 705.




                                    -8-
J. A26032/15


     Here, we consider that the filing delay was short, one day, 5 and the

MHPA provides that “[t]reatment shall be permitted to be maintained

pending the determination of the petition.”         50 P.S. § 7304(b)(5).

Moreover, we discern no prejudice to appellant; as reflected by the record,

we are mindful that appellant has a need for continued involuntary

psychiatric treatment without which appellant poses a risk of harm to others

and himself.6 See In re R.D., 739 A.2d 548, 555 (Pa.Super. 1999), citing


5
  Appellant points out that the record closed at 12:30 p.m. on Friday,
March 13, 2015, and that an order committing appellant was statutorily
required to have been filed by 12:30 p.m. on Sunday March 15, 2015. We
disagree.    According to Section 1908 of the Rules of Construction,
Computation of time:

           When any period of time is referred to in any
           statute, such period in all cases, except as otherwise
           provided in section 1909 of this title (relating to
           publication for successive weeks) and section 1910
           of this title (relating to computation of months) shall
           be so computed as to exclude the first and include
           the last day of such period. Whenever the last day
           of any such period shall fall on Saturday or Sunday,
           or on any day made a legal holiday by the laws of
           this Commonwealth or of the United States, such day
           shall be omitted from the computation.

1 Pa.C.S.A. § 1908. Based on the above, the weekend of March 14 and 15,
2015, is excluded from the calculation. Consequently, the order was due
Tuesday, March 17, 2015.
6
  Dr. Carol Eidsvoog, appellant’s treating psychiatrist, testified appellant
suffers from schizophrenia and intellectual disability. (Notes of testimony,
3/13/15 at 7.) Dr. Eidsvoog described appellant as a danger to himself and
others. (Id. at 7-8.) Dr. Eidsvoog stated she wanted to keep appellant a bit
longer so she could make some medication adjustments, and get him to the
point where he could participate in groups and therapy and gain some
insight into his illness. (Id. at 10.) Additionally, she was concerned with


                                    -9-
J. A26032/15


MHPA, § 102 (“The legislature’s purpose in enacting the Mental Health

Procedures Act was ‘to assure the availability of adequate treatment to

persons who are mentally ill’ and ‘to make voluntary and involuntary

treatment available where the need is great and its absence could result in

serious harm to the mentally ill person or to others.’”). This court explained:

            We must be mindful that the fundamental purpose of
            any [due process procedural] protections we apply is
            to minimize the risk of erroneous decisions [and
            that] [t]o discern the demands of due process, we
            must adjudge the necessity of the protection sought
            in view of the nature and purpose of the underlying
            deprivation and the potential consequences in the
            absence of that protection.

R.D., supra, at 554, citing Addington v. Texas, 441 U.S. 418, 425-427

(1979).   Accordingly, applying the rationale espoused in the foregoing

authorities, we affirm the trial court’s Section 304 commitment order. See

In re Interest of W.A., supra at 705 (“We refuse to vacate [appellant’s]

Section 304 commitment on the technical grounds he asserts as it is evident




appellant’s claim that he was going to stop his medication the minute he is
out of the unit. (Id.)


                                    - 10 -
J. A26032/15


that [appellant’s] due process and liberty interests were not affected by the

short delay and his continued needed commitment.”).

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/30/2015




                                   - 11 -